JUSTICE HEIPLE, dissenting: The majority’s determination that the plaintiff’s summer duties were administrative in nature is correct. It is not correct, however, that the 60-day notice requirement of section 24—12 should be extended to apply to the facts of this case. In the instant case, the plaintiff has been continually employed as a classroom instructor by the defendant since the 1964-65 school year. Additionally, during the summer the plaintiff has been in charge of administering the district’s summer driver’s education program. The fault with the majority holding is its failure to recognize the difference between the plaintiff’s two distinct positions and why this factual situation makes the decision in birk v. Board of Education (1984), 104 Ill. 2d 252, inapplicable. In Birk, the Illinois Supreme Court held that the school board was bound to consider seniority status of tenured teachers when re1 ducing the teacher’s contract from 10 months to 9 months. Thus, the court found that the protections afforded tenured teachers under section 24—12 should be applied when reductions are made in their employment contract. The Birk court specificaUy found that the tenth month of service which was being terminated was part of the plaintiff’s primary responsibility as a guidance counselor. The Birk court followed the reasoning of Caviness v. Board of Education (1978), 59 Ill. App. 3d 28, 31 n.1, which stated that section 24—12 does not apply to reductions in “function[s] not specifically encompassed within the teacher’s primary curricular job description.” In the case at bar, the plaintiff’s duties as administrator of the summer driver’s education program were separate and distinct from his primary responsibilities as a classroom instructor during the school year. During the summer the plaintiff’s duties included hiring summer driving instructors, assigning students to various instructors, and filling out administrative paper work. These functions were not part of the plaintiff’s “primary curricular job description” as a classroom instructor. Heading up the summer driver’s education program was merely a summer job and not an extension of the plaintiff’s classroom duties. Consequently, the protections afforded under section 24—12, including the 60-day notice requirement, should not be granted to the plaintiff in the present case as they were to the plaintiff in Birk. This distinction is not based on the determination of whether the plaintiff’s duties were administrative or teacher oriented. In either case, the section 24—12 requirements should not be extended unless the employment reduction was related to the employee’s primary job responsibilities. Moreover, the majority holding misinterprets the thrust of the tenure provisions of the School Code. These provisions were intended to protect experienced and veteran teachers against capricious, fickle and irregular exploits of school boards. (Relph v. Board of Education (1977), 51 Ill. App. 3d 1036.) It was not intended to obstruct school boards from making reasonable judgments with regards to summer job positions. Here, the plaintiff’s duties with respect to summer driver’s education were reassigned to another administrator, who was to receive no additional compensation for assuming those duties. The School Board was simply trying to save money. The notice requirement of section 24—12 only applies to a reduction or termination of services which are part of the teacher’s or administrator’s primary job responsibilities. This was not the situation in the present case. Accordingly, I dissent.